Chambers, J.
 ¶52 (concurring) — I agree with Justice Sanders’ analysis of the factors the trial court should consider in determining a penalty for violating the Public Records Act, chapter 42.56 RCW.16 I also agree that we should remand to the trial court to reconsider in light of the factors the lead opinion has laid out. But I do not believe that Judge Learned abused her discretion the first time this case was before us, and I do not believe that Judge Hayden, conventionally speaking, abused his discretion on remand. Yousoufian v. Office of King County Executive, 152 Wn.2d 421, 449-50, 98 P.3d 463 (2004) (Chambers, J., concurring/ dissenting). However, neither of those able trial judges had the benefit of the analytical framework the court provides today, and I concur that remand is appropriate.
¶53 The real dispute between the lead opinion, the dissent, and the concurrence/dissent is over the amount of deference to give the trial court. The amount of deference given to trial courts is closely related to the comparative institutional competency of the different types of courts. Appellate *463courts in general and the state supreme courts in particular are uniquely competent to interpret the law, especially state statutes. Therefore we give no deference to lower courts on issues of law and review them de novo. Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1,149 Wn.2d 660, 670, 72 P.3d 151 (2003). However, we recognize that trial judges are uniquely competent to assess the credibility of live witnesses and to weigh conflicting evidence. We give trial courts great deference on issues of fact based upon trial testimony and review only for abuse of discretion or substantial evidence. Braam v. State, 150 Wn.2d 689, 706, 81 P.3d 851 (2003) (citing Davis v. Globe Mack Mfg. Co., 102 Wn.2d 68, 76, 684 P.2d 692 (1984)); Soltero v. Wimer, 159 Wn.2d 428, 433, 150 P.3d 552 (2007) (citing Nordstrom Credit, Inc. v. Dep’t of Revenue, 120 Wn.2d 935, 942, 845 P.2d 1331 (1993)). When questions are mixed questions of law and fact or when facts are determined from a written record, we effectively give less deference. For example, if the question is whether or not there are genuine issues of fact to overcome a motion for summary judgment, the question is a mixed question of fact and law. We feel uniquely qualified to interpret the law and equally competent to the trial court in determining the facts from a written record. We review whether or not there are genuine issues of fact for purposes of summary judgment de novo. Hearst Commc’ns, Inc. v. Seattle Times Co., 154 Wn.2d 493, 501, 115 P.3d 262 (2005) (citing Trimble v. Wash. State Univ., 140 Wn.2d 88, 92, 993 P.2d 259 (2000)).
¶54 Setting the appropriate penalty for a Public Records Act violation requires judgments on both fact and law. It is wholly appropriate for this court to interpret the statute and establish the factors to be considered in assessing such penalties. It is also appropriate for this court to give guidance, as the lead opinion has, where along a scale of penalties a particular set of facts should fall to promote consistency and predictability.
¶55 Trial court discretion does not mean that each judge is entitled to impose his or her subjective view of what an *464appropriate penalty should be. Guidance from this court is important. It is my view that the facts of this case would put it at least in the upper half of the range of penalties the legislature has provided. I would reserve the most severe penalties for intentional nondisclosure. However, it is also my view that it is inappropriate for an appellate judge to impose his or her subjective view of an appropriate penalty. Now that we have interpreted the law, the trial judge who has heard the evidence is more competent to assess the relevant facts and apply the law than we are. It is appropriate to remand to the able trial judge to reconsider in light of the factors and guidance we have established to determine where along the scale the legislature has given us the facts of this case fall. With these additional thoughts, I concur with the lead opinion.

 I also commend Judge Grosse of the Court of Appeals for a thoughtful effort to set forth factors for an analytical approach to be applied by trial courts.